Case 2:15-cr-20019-PKH Document 34               Filed 12/14/20 Page 1 of 2 PageID #: 321




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                   No. 2:15-CR-20019

THOMAS EDWARD JAMES                                                               DEFENDANT

                                   OPINION AND ORDER

       Defendant Thomas Edward James filed a motion (Doc. 29) for release from custody. The

Government has filed a response (Doc. 33) in opposition. The motion will be denied.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled for 30 days, extraordinary

and compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c).

       On September 5, 2015, Defendant pled guilty to one count of mail fraud in violation of 18

U.S.C. § 1341 and one count of making a false tax return in violation of 26 U.S.C.§ 7206(1). On

April 13, 2016, Defendant was sentenced to 108 months of imprisonment on count 1 and 36 months

of imprisonment on count 2, to run concurrently, and 3 years of supervised release on count 1 and

1 year of supervised release on count 2. Defendant’s projected date of release is February 23,

2024. His motion requests a sentence reduction that would result in his early release in response

to the COVID-19 pandemic.

       The motion will be denied in this case because the §3553(a) factors do not support

modification of Defendant’s sentence. From October 2002 to April 2013, Defendant was a part-

time associate pastor of a church in Fort Smith, Arkansas. He also was employed as a broker with



                                               1
Case 2:15-cr-20019-PKH Document 34                 Filed 12/14/20 Page 2 of 2 PageID #: 322




Merrill Lynch from 2006-2008. Following his termination as a broker, Defendant approached

potential investors, including many members of his church, to invest funds in U.S. Treasury Bonds

that he guaranteed would have a rate of return greater than 20%. Defendant received funds from

several investors who invested based on Defendant’s representations. Instead of investing in the

promised U.S. Treasury Bonds, Defendant converted his victims’ funds to personal use.

Defendant’s victims were members of his church, his family, and a nonprofit organization. These

victims were not sophisticated investors and Defendant caused them to lose their sense of financial

security. In all, Defendant received $505,506 from his victims. Defendant also falsely inflated

the amount of gifts by cash or check in his federal tax returns for the years 2007, 2009, 2010, 2011,

and 2012. Further, Defendant continued to defraud some of his victims even after he pled guilty.

       Although Defendant argues he has been a model inmate (despite his two disciplinary

violations) and does not pose a risk of offending again, the Court is not convinced that the period

of incarceration Defendant has already served is sufficient to achieve the goals of sentencing. The

Court finds the 3553(a) factors—specifically the nature and circumstances of the offense and the

need to reflect the seriousness of the offense—do not support modification.

       IT IS THEREFORE ORDERED that the motion (Doc. 29) is DENIED.

       IT IS SO ORDERED this 14th day of December, 2020.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 2
